

FIRST AMENDMENT TO LETTER AGREEMENT


This First Amendment to Letter Agreement (this “Amendment”), is made and entered
into as of December 21, 2006, by and among IXI MOBILE (R&D) LTD., an Israeli
limited liability company, (the “Subsidiary”), IXI MOBILE, INC., a Delaware
corporation (the “Parent”), GEMINI ISRAEL III LIMITED PARTNERSHIP, GEMINI ISRAEL
III PARALLEL FUND LIMITED PARTNERSHIP, GEMINI ISRAEL III OVERFLOW FUND LIMITED
PARTNERSHIP, GEMINI PARTNER INVESTORS LIMITED PARTNERSHIP (collectively,
"Gemini") and LANDA VENTURES LTD. (“Landa"). The parties hereby agree as
follows:


RECITALS


WHEREAS, the parties have previously entered into that certain Letter Agreement
dated as of June 19, 2006 (the "Letter Agreement") in relation to a Loan
Agreement by and among the Parent, the Subsidiary and Southpoint Master Fund LP
("Southpoint") dated of even date therewith (the "Loan Agreement"); and


WHEREAS, the parties to the Loan Agreement have recently entered into a Second
Amendment to Loan Agreement (the "Second Amendment to Loan Agreement") attached
hereto as Exhibit A, pursuant to which, among other things, the parties to the
Loan Agreement amended the repayment and conversion terms of the loan provided
to the Subsidiary by Southpoint under the Loan Agreement and, as a result of
such amendment to the Loan Agreement, the parties now wish to amend the Letter
Agreement so as to align certain terms of the Letter Agreement with the amended
terms of the Loan Agreement, all as set forth in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


Unless otherwise defined below, all capitalized terms herein shall have the
meanings assigned to such terms in the Loan Agreement as amended by the Second
Amendment to Loan Agreement.


1.  Acknowledgement and Amendment of the Letter Agreement.
 
1.1  Gemini and Landa hereby acknowledge and agree as follows:
 
(a)  the terms of the Second Amendment to Loan Agreement are known and
acceptable to Gemini and Landa.
 
(b)  all references to terms and conditions of the Loan Agreement in the Letter
Agreement, including, without limitation, all references to Sections 2.3, 2.4,
3.2, 3.3 and 4.22 of the Loan Agreement, shall be deemed references to such
terms as amended by the Second Amendment to Loan Agreement.
 
(c)  all references in the Letter Agreement to the term "Repayment Date" shall
be deemed references to the term "Repayment Date" as defined in the Second
Amendment to Loan Agreement.
 
(d)  all references in the Letter Agreement to the term "Basic Interest Rate"
shall be deemed references to the term "Basic Interest Rate" as amended by the
Second Amendment to Loan Agreement.
 

--------------------------------------------------------------------------------


(e)  Section 5 of the Letter Agreement is hereby amended and restated in its
entirety to read as follows: 
 
“5 In consideration of our undertakings pursuant to this Letter Agreement, by
your signature below, you hereby acknowledge and agree as follows: (A) in the
event the ITAC/IXI Merger becomes effective and subject to and conditioned upon
the ITAC/IXI Merger becoming effective, ITAC shall issue, pursuant to the
combined provisions of this Section 5 and the ITAC Certification (as defined
below), a total amount of Four Hundred Thousand (400,000) shares of ITAC's
Common Stock ("ITAC Stock"), par value $0.0001 per share, with each of us
receiving the amount of ITAC Stock set forth apposite its respective name on
Schedule I attached hereto, and, (B) the Subsidiary shall pay each one of us an
amount equal to each our respective pro rata share in the balance between the
Basic Interest Rate and the interest rate owed under the LOC and the Loan
calculated on $8,000,000 for any period during which the Loan and/or LOC were
outstanding during the period commencing on March 1, 2006 (the date on which the
Guaranty was initially activated) and ending on the Repayment Date (if the
ITAC/IXI Merger closes) or on the First Interest Payment Date and any subsequent
interest payment under the Loan Agreement (if the ITAC/IXI Merger does not
close).” 
 


 
(f) Schedule I to the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“SCHEDULE I


Allocation of ITAC Stock


Name of Entity
%
Amount Guaranteed
Number of ITAC Stock
Gemini Israel III LP
45.00%
3,600,377
180,019
Gemini Partners Investors LP
0.54%
43,042
2,152
Gemini Israel III Parallel Fund LP
8.20%
656,381
32,819
Gemini Israel III Overflow Fund LP
9.25%
740,200
37,010
Landa Ventures Ltd.
37.00%
2,960,000
148,000
Total
100%
8,000,000
400,000

“




2.  New Section 10A shall be added to the Letter Agreement as follows:
 
“10A ITAC, Parent, Subsidiary and Gemini and Landa agree that (i) neither
Gemini, Landa nor any of their respective partners have rendered or agreed to
render any services to ITAC (or Parent or Subsidiary) in connection with this
Letter Agreement; (ii) the Securities are not being issued as compensation for
services; and (iii) upon issuance, the Securities shall be deemed to have prices
as if they were issued independently.”
 

--------------------------------------------------------------------------------






3.  ITAC Certification. The Parent and the Subsidiary shall use their best
efforts to cause ITAC to execute and deliver to Gemini and Landa the
Certification attached hereto as Exhibit B.
 
4.  No Other Modifications. Except as expressly set forth herein, all other
terms and conditions of the Letter Agreement shall remain in full force and
effect.
 
5.  Miscellaneous.
 
5.1  Counterparts; Fax Signatures. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same Amendment. Originally executed
counterparts may be delivered by facsimile and any such delivery shall be valid
for all purposes as delivery of a manual signature and equally admissible in any
legal proceedings to which any of the Subsidiary, the Parent, or the Lender is a
party.
 
5.2  Severability. If any provision of this Amendment or the application
thereof, shall for any reason and to any extent be determined by a court of
competent jurisdiction to be invalid or unenforceable under applicable law, the
remaining provisions of this Amendment shall be interpreted so as best to
reasonably effect the intent of the parties hereto.
 
5.3  Entire Agreement. This Amendment, together with the Loan Documents and all
exhibits hereto and thereto, constitute the entire understanding and agreement
of the parties with respect to the transactions contemplated herein and
supersede all prior and contemporaneous understandings and agreements, whether
written or oral, with respect to such transactions.
 
5.4  Governing Law. This Amendment shall be governed in all respects by Section
15 of the Letter Agreement.




[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this First Amendment to Letter
Agreement as of the date first written above.




IXI MOBILE (R&D), LTD.
 
By: /s/ Lihi Segal


Name: Lihi Segal


Title: CFO




IXI MOBILE, INC.
 
By: /s/ Lihi Segal


Name: Lihi Segal


Title: CFO










[Signature Page to First Amendment to Letter Agreement]
 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this First Amendment to Letter
Agreement as of the date first written above.


GEMINI ISRAEL III LIMITED PARTNERSHIP
by its general partner Gemini Capital Associates III L.P.,
by its general partner Gemini Israel Funds Ltd.


By: /s/ David Cohen /s/ Yosi Sela
Name: David Cohen Yosi Sela
Title: CFO, GP Managing Partner       
                                        
GEMINI ISRAEL III PARALLEL FUND LIMITED PARTNERSHIP
by its general partner Gemini Capital Associates III, L.P.
by its general partner Gemini Israel Funds Ltd.


By: /s/ David Cohen /s/ Yosi Sela
Name: David Cohen Yosi Sela
Title: CFO, GP Managing Partner                                          
       
 
GEMINI ISRAEL III OVERFLOW FUND LIMITED PARTNERSHIP
by its general partner Gemini Capital Associates III L.P.,
by its general partner Gemini Israel Funds Ltd.


By: /s/ David Cohen /s/ Yosi Sela
Name: David Cohen Yosi Sela
Title: CFO, GP Managing Partner


GEMINI PARTNER INVESTORS LIMITED PARTNERSHIP
by its general partner Gemini Israel Funds Ltd.


By: /s/ David Cohen /s/ Yosi Sela
Name: David Cohen Yosi Sela
Title: CFO, GP Managing Partner




[Signature Page to First Amendment to Letter Agreement]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this First Amendment to Letter
Agreement as of the date first written above.





 
LANDA VENTURES LTD.
       
By: 
/s/        
Name:
 
       
Title:
 















 


[Signature Page to First Amendment to Letter Agreement]
 

